                           UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN



         UNITED STATES OF AMERICA

                          v.                                        SENTENCING MINUTES

               MASON O. BEAUDRY                                         Case No. 19-CR-201


HONORABLE WILLIAM C. GRIESBACH presiding                               Time Called: 1:29 p.m.
Proceeding Held: September 18, 2020                                 Time Concluded: 2:27 p.m.
Deputy Clerk: Mara                                                            Tape: 091820 Zoom Video

Appearances:

UNITED STATES OF AMERICA by:                            Daniel R. Humble
MASON O. BEAUDRY via video and by:                      Krista Halla-Valdes
US PROBATION OFFICE by:                                 Brian Koehler


☒ The parties have no objections to the factual         ☒ The parties have no objections to the application of
  statements in the PSR                                   the guidelines in the PSR

☐ Objections/corrections to factual statements in PSR   ☐ Objections/corrections to application of guidelines
  by ☐ Plaintiff ☐ Defendant                              by ☐ Plaintiff ☐ Defendant

☒ The court adopts the factual statements and           ☐ The court adopts the factual statements and
  guideline application as set forth in the PSR           guideline application with these changes:


The defendant consents to proceed via Zoom video conference.
The sentencing held on August 3, 2020 was adjourned to allow the government time to investigate a Temporary
Restraining Order that was filed against the defendant that day.
Mr. Humble states the TRO is not relevant to today’s proceedings.


☒ The government presents sentencing argument: 30       ☒ The defendant presents sentencing argument:
  months                                                  Probation term
☒ Defendant exercises right of allocution.              ☒ The court imposes sentence.
☐ The government dismisses count(s) _____.              ☒ Defendant advised of appeal rights.




                Case 1:19-cr-00201-WCG Filed 09/18/20 Page 1 of 3 Document 41
SENTENCE IMPOSED:
Imprisonment:      12       Months and 1 day as to Count(s)     1    of the Indictment
                            Months as to Count(s)                    of the

        Imprisonment term for each count to be served ☐ concurrently ☐ consecutively.
                     TOTAL TERM OF IMPRISONMENT IMPOSED: _____ months.
        ☐ This term of imprisonment is to be served (☐ concurrently with or ☐ consecutively to) any state
        court sentence the defendant is currently serving.

Probation:                  Years as to Count(s)                     of the

Supervised          3       Years as to Count(s)          1          of the Indictment
Release:                    Years as to Count(s)                     of the

MONETARY PENALTIES

Special Assessment:     $ 100.00                   due immediately

Fine:                   $                          ☒ fine waived

Restitution:            $                          ☐ determination deferred

JOINT AND SEVERAL PAYMENTS

☐ Fine and/or ☐ Restitution is joint and several with _____.
☐ Repayment of Buy Money is joint and several with _____.

FORFEITURE

☐ All property forfeited upon conviction or by order of the court shall be included in the criminal judgment.

RECOMMENDATIONS

☒ The court recommends the defendant’s placement at a facility nearest to his home as possible.
☐ The court recommends the defendant’s participation in the Bureau of Prisons’ 500-hour drug treatment
  program.
☒ Other: The court recommends that part of the defendant’s sentence may be served at a halfway house under
  the Bureau of Prisons’ regulations.

CUSTODY

☐ The defendant is remanded to the custody of the U.S. Marshal Service.
☒ The defendant is to voluntarily surrender at the institution designated by the Bureau of Prisons as notified by
  the U.S. Probation Office; ☒ on or before November 10, 2020.




                 Case 1:19-cr-00201-WCG Filed 09/18/20 Page 2 of 3 Document 41
CONDITIONS OF SUPERVISED RELEASE/PROBATION


☒ The defendant does not object to the conditions of supervised release as set forth in the presentence
  investigation report.
☒ The defendant waives reading of the conditions of supervised release.

☒ Mandatory Conditions of Supervision imposed.

☒ The Court adopts the Standard Conditions of Supervision set forth in the presentence investigation report
  without change.
☐ The Court adopts the Standard Conditions of Supervision set forth in the presentence investigation report
  with the following changes:

☒ The Court adopts the Special Conditions of Supervision set forth in the presentence investigation report
  without change.
☐ The Court adopts the Special Conditions of Supervision set forth in the presentence investigation report with
  the following changes:




                Case 1:19-cr-00201-WCG Filed 09/18/20 Page 3 of 3 Document 41
